Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 1 of 20 PageID 12013



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


   SIEMENS ENERGY, INC.,                  )
                                          )
           Plaintiffs,                    )
                                          )
                   v.                     )   Case No. 6:17-CV-171-Orl-40-LRH
                                          )
   MIDAMERICA C2L INC., et al.,           )
                                          )
           Defendant.                     )




                             EXHIBIT A
   Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 2 of 20 PageID 12014




                                   REVISED TRIAL EXHIBIT LIST
                                         PLAINTIFF/          X DEFENDANT/                  JOINT

                                                 GOVERNMENT                   COURT

                         CASE NO.         6:17-CV-00171-ORL-40-LRH

                         STYLE:           SIEMENS ENERGY, INC. V. MIDAMERICA C2L, INC. ET AL.

        Defendants MidAmerica C2L, Inc. and Secure Energy, Inc. submit the following exhibits are intended to be

used at the trail:


EXHIBIT        DATE             DATE               SPONSORING          OBJECTIONS /           DESCRIPTION OF EXHIBIT
NO.            IDENTIFIED       ADMITTED           WITNESSES           STIPULATED
                                                                       ADMISSIONS1


 DTX6-1                                                                         A             2007 Memorandum of
                                                                                              Understanding


  DTX7                                                                     402, 403           Drawing # CHN822-2007-200,
                                                                        PRIOR ORDERS          NCPP Gasifier Project Layout
                                                                       (DOCS 188, 203)

 DTX10                                                                 402, 403, NFWP         Ledger of Secure Energy
                                                                                              Payments to Siemens


DTX29-3                                                                    402, 403           Oct. 7, 2011, Correspondence
                                                                        PRIOR ORDERS          from Guido Schuld to Yao
                                                                       (DOCS 188, 203)        Min


 DTX33                                                                     402, 403           Mar. 30, 2012, E-Mail &
                                                                        PRIOR ORDERS          Attachments
                                                                       (DOCS 188, 203)


        1
            Use a code (e.g. “A”or “*”) in this column to identify exhibits to be received in evidence by agreement
        without objection. Otherwise, specifically state each objection to each opposed exhibit. Please note that each
        date box on the left must be one inch wide to accommodate the Clerk’s date stamp.
  Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 3 of 20 PageID 12015



DTX36                                              402, 403       Mar. 2, 2012, Table re: Main
                                                                  Modifications between NCPP
                                                                  & SNCG CTL Projects


DTX38                                          402, 403, PRIOR    Aug. 8 - 9, 2012, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX39                                              402, 403       Oct. 17 - 22, 2012, E-Mails &
                                                PRIOR ORDERS      Attachment
                                               (DOCS 188, 203)

DTX48-1                                          402, 403, 604,   Apr. 15, 2014, E-Mail & Letter
                                                    801, F
                                                PRIOR ORDERS
                                               (DOCS 188, 203)


DTX50                                                 A           Nov. 22, 2012, Siemens TLoA
                                                                  for MidAmerica C2L Project


DTX51                                                 A           Oct. 22 - 25, 2012, E-Mails


DTX53                                                 A           Feb. 2 - 5, 2016, E-Mails


DTX60                                                 A           Apr. 7 - 8, 2016, E-Mail


DTX61                                            402, 403, 801    May 5, 2016, Letter


DTX68                                                 A           June 7, 2013, Letter


DTX69                                                 A           Presentation –
                                                                  SIEMENS_DEU_0030137


DTX69-1                                               A           May 3, 2013, E-Mails &
                                                                  Attachment



                                          2
  Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 4 of 20 PageID 12016



DTX69-2                                               A           June 5, 2013, E-Mails, Draft
                                                                  Correspondence &
                                                                  Presentation


DTX75                                                 A           Nov. 8 - 9, 2012, E-Mails &
                                                                  Meeting Minutes


DTX76                                           402, 403, 602,    Feb. 10 - 13, 2012, E-Mails
                                                604, F, PRIOR
                                                ORDERS (DOCS
                                                  188, 203)


DTX78                                            402, 403, 604,   Oct. 16 - 18, 2012, E-Mails
                                                PRIOR ORDERS
                                               (DOCS 188, 203)


DTX87-3                                               A           June 23, 2012, Illustration –
                                                                  SIEMENS_DEU_0498727


DTX90                                          402, 403, PRIOR    Sept. 27, 2016, Presentation
                                               ORDERS (DOCS
                                                  188, 203)


DTX91                                          402, 403, PRIOR    May 7, 2015 - Apr. 3, 2017, E-
                                               ORDERS (DOCS       Mails
                                                  188, 203)


DTX91-1                                          402, 403, 604,   May 7, 2015 - Apr. 3, 2017, E-
                                                PRIOR ORDERS      Mails
                                               (DOCS 188, 203)


DTX92                                                 A           Nov. 30 - Dec. 2, 2016, E-
                                                                  Mails

DTX97                                                 A           July 21 - Aug. 4, 2015, E-
                                                                  Mails




                                          3
  Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 5 of 20 PageID 12017



 DTX98                                               604          Nov. 13, 2012, E-Mail &
                                                                  Spreadsheet


DTX108                                         402, 403, PRIOR    Oct. 27, 2010, E-Mail
                                               ORDERS (DOCS
                                                  188, 203)


DTX109                                         402, 403, PRIOR    Feb. 3, 2010, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX110                                                A           May 14 - 15, 2010, E-Mails


DTX112-3                                         402, 403, 604,   Jan. 5 - 6, 2015, E-Mails
                                                PRIOR ORDERS
                                               (DOCS 188, 203)


DTX116                                             604, F         Dec. 10 - 16, 2012, E-Mails


DTX131                                          801, F, NFWP,     Aug. 30, 2005, Viper Mine
                                                PRIOR ORDERS      Coal Analysis
                                               (DOCS 188, 203)


DTX132                                          801, F, NFWP,     Feb. 24, 2014, Galatia Mine
                                                PRIOR ORDERS      Coal Analysis
                                               (DOCS 188, 203)


DTX185                                                A           Feb. 5, 2008, Siemens’ Basic
                                                                  Engineering Design Package
                                                                  for Secure Energy, consisting
                                                                  of 14 Volumes


DTX190                                          408, 801, PER,    Excerpt from Jack Kenny’s
                                                PRIOR ORDERS      handwritten notes - Feb. 2,
                                               (DOCS 188, 203)    2016, telephone call with Rolf
                                                                  Rüsseler



                                          4
   Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 6 of 20 PageID 12018


        Defendants also submit the following exhibits. These exhibits were previously provided by Defendant in

its Pretrial filings. Based upon the Court’s rulings in this matter, Defendant does not presently intend to employ

these exhibits at trial but reserves the right to use these exhibits in the event an issue is presented at trial that

pertains to one of these exhibits:




EXHIBIT NO.      DATE         DATE                 SPONSORING           OBJECTIONS /          DESCRIPTION OF EXHIBIT
                 IDENTIF      ADMITTED             WITNESSES            STIPULATED
                 IED                                                    ADMISSIONS2


  DTX21                                                                 402, 403, PRIOR       March 15, 2012, Presentation
                                                                        ORDERS (DOCS
                                                                           188, 203)


  DTX22                                                                  402, 403, PER        E-Mails & Secure Energy
                                                                                              Project Brief


  DTX23                                                                  402, 403, 801,       SEC Complaint against
                                                                             NSW              Siemens


  DTX24                                                                  402, 403, 801,       SEC Press Release # 2011-263
                                                                             NSW


  DTX25                                                                     402, 403          Siemens Business Conduct
                                                                                              Guidelines


  DTX26                                                                 402, 403, PRIOR       NCPP Monthly Executive
                                                                        ORDERS (DOCS          Report, Fourth Quarter 2010
                                                                           188, 203)




        2
            Use a code (e.g. “A”or “*”) in this column to identify exhibits to be received in evidence by agreement
        without objection. Otherwise, specifically state each objection to each opposed exhibit. Please note that each
        date box on the left must be one inch wide to accommodate the Clerk’s date stamp.

                                                               5
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 7 of 20 PageID 12019



DTX26-1                                        402, 403, PRIOR   NCPP Monthly Executive
                                               ORDERS (DOCS      Report, Oct. 2010
                                                  188, 203)


DTX27                                          402, 403, PRIOR   Dec. 15, 2012, Presentation
                                               ORDERS (DOCS
                                                  188, 203)


DTX28                                          402, 403, PRIOR   NCPP Monthly Executive
                                               ORDERS (DOCS      Report, Dec. 2010
                                                  188, 203)


DTX28-1                                         402, 403, 801,   Dec. 17, 2010, Letter # GSE-
                                               F, NSW, PRIOR     PMT-L-0157
                                               ORDERS (DOCS
                                                  188, 203)


DTX28-2                                        402, 403, PRIOR   Oct. 1, 2010, Contract for
                                               ORDERS (DOCS      Repair of NCPP Filter Candles
                                                  188, 203)


DTX28-3                                        402, 403, PRIOR   Jan. 7, 2011, Letter # PMT-
                                               ORDERS (DOCS      GSE-L-0740
                                                  188, 203)


DTX28-4                                        402, 403, PRIOR   Jan. 17, 2011, Letter # PMT-
                                               ORDERS (DOCS      GSE-L-0750
                                                  188, 203)


DTX28-5                                        402, 403, PRIOR   NCPP Expediting/Quality
                                               ORDERS (DOCS      Report # 2011-005
                                                  188, 203)


DTX28-6                                        402, 403, PRIOR   NCPP Expediting/Quality
                                               ORDERS (DOCS      Report # 2011-001
                                                  188, 203)




                                         6
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 8 of 20 PageID 12020



DTX28-7                                        402, 403, PRIOR   NCPP Expediting/Quality
                                               ORDERS (DOCS      Report # 2011-006
                                                  188, 203)


DTX28-8                                        402, 403, PRIOR   NCPP Expediting/Quality
                                               ORDERS (DOCS      Report # 2011-CS4-001
                                                  188, 203)


DTX28-9                                        402, 403, PRIOR   May 8 - May 9, 2014, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX29                                          402, 403, PRIOR   Oct. 2011 Presentation to
                                               ORDERS (DOCS      Gasification Technologies
                                                  188, 203)      Conference


DTX29-1                                        402, 403, PRIOR   Aug. 22, 2011, PowerPoint
                                               ORDERS (DOCS      Presentation for Conference
                                                  188, 203)      Call


DTX29-2                                        402, 403, PRIOR   NCPP Monthly Executive
                                               ORDERS (DOCS      Report, Aug. 2011
                                                  188, 203)


DTX29-4                                        402, 403, PRIOR   Aug. 15, 2012, E-Mail &
                                               ORDERS (DOCS      Presentation
                                                  188, 203)


DTX29-5                                        402, 403, PRIOR   Aug. 23, 2012, Letter
                                               ORDERS (DOCS
                                                  188, 203)


DTX30                                          402, 403, PRIOR   NCPP Monthly Executive
                                               ORDERS (DOCS      Report, Sep. 2011
                                                  188, 203)




                                         7
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 9 of 20 PageID 12021



DTX30-1                                        402, 403, PRIOR   Sept. 25 - 26, 2011, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX31                                          402, 403, PRIOR   NCPP Monthly Executive
                                               ORDERS (DOCS      Report, Feb. 2012
                                                  188, 203)


DTX32                                           402, 403, 801,   Mar. 23, 2012, Siemens F-
                                               PRIOR ORDERS      Division Interim Project
                                                 (DOCS 188,      Performance Report
                                                     203)


DTX34                                             402, 403       May 17, 2012, Presentation to
                                                                 Electric Power Conference &
                                                                 Exhibition


DTX35                                          402, 403, 801,    June 20, 2012, Letter # GSE-
                                                 F, PRIOR        PMT-L-0236
                                               ORDERS (DOCS
                                                 188, 203)


DTX35-1                                        402, 403, PRIOR   July 5, 2012, Presentation re:
                                               ORDERS (DOCS      NCPP Project Workshop
                                                  188, 203)


DTX36-1                                        402, 403, 801,    Mar. 21, 2012, Letter # GSE-
                                                 F, PRIOR        PMT-L-0231
                                               ORDERS (DOCS
                                                 188, 203)


DTX40-1                                        402, 403, PRIOR   Aug. 28 - 29, 2012, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX40-2                                        402, 403, PRIOR   SNCG CTL Monthly
                                               ORDERS (DOCS      Executive Report, Oct. 2012
                                                  188, 203)


                                         8
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 10 of 20 PageID 12022



DTX40-3                                        402, 403, PRIOR    Sept. 5, 2012, E-Mail &
                                               ORDERS (DOCS       Diagram
                                                  188, 203)


DTX40-4                                        402, 403, PRIOR    Sept. 7, 2012, E-Mail &
                                               ORDERS (DOCS       Diagrams
                                                  188, 203)


DTX41                                          402, 403, PRIOR    Dec. 12, 2012, Presentation to
                                               ORDERS (DOCS       Power-Gen Conference
                                                  188, 203)


DTX41-1                                          402, 403, 801,   May 6, 2013, E-Mails
                                                PRIOR ORDERS
                                                  (DOCS 188,
                                                      203)


DTX41-2                                        402, 403, PRIOR    May 2 - 6, 2013, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX42                                          402, 403, PRIOR    NCPP Monthly Executive
                                               ORDERS (DOCS       Report, Dec. 2012
                                                  188, 203)


DTX43                                          402, 403, PRIOR    Apr. 4, 2014, Product
                                               ORDERS (DOCS       Strategies Review
                                                  188, 203)


DTX44                                                 A           July 19 - Aug. 16, 2013, E-
                                                                  Mails


DTX45-1                                          402, 403, 604,   Feb. 17 - 19, 2013, E-Mails &
                                                PRIOR ORDERS      Presentation
                                                  (DOCS 188,
                                                      203)




                                          9
Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 11 of 20 PageID 12023



DTX46                                          402, 403, 801,   Mar. 7, 2013, Presentation
                                                 F, PRIOR
                                               ORDERS (DOCS
                                                 188, 203)


DTX47                                         402, 403, PRIOR   July 10, 2013, NCPP
                                              ORDERS (DOCS      Provisional Acceptance
                                                 188, 203)      Certificate


DTX48                                          402, 403, 801,   Apr. 23, 2014, Letter # SFE-
                                                 F, PRIOR       NCL-L-0038
                                               ORDERS (DOCS
                                                 188, 203)


DTX62                                         402, 403, PRIOR   Memorandum of Understanding
                                              ORDERS (DOCS
                                                 188, 203)


DTX63                                                A          Aug. 10, 2016, E-Mails [Note:
                                                                Need from Plaintiffs to
                                                                review.]

DTX65                                         402, 403, PRIOR   Sept. 27, 2016, Presentation
                                              ORDERS (DOCS
                                                 188, 203)


DTX67                                            402, 403,      Sept. 17, 2013, E-Mail
                                               INCOMPLETE,
                                               PRIOR ORDERS
                                                (DOCS 188,
                                                   203)


DTX71                                         402, 403, PRIOR   Sept. 15 - 17, 2009, E-Mails
                                              ORDERS (DOCS
                                                 188, 203)


DTX72                                         402, 403, PRIOR   Dec. 2, 2010, E-Mails
                                              ORDERS (DOCS
                                                 188, 203)


                                        10
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 12 of 20 PageID 12024



DTX73                                           402, 403, 801,    Sept. 22 - 24, 2011, Inspection
                                                  F, PRIOR        Report
                                                ORDERS (DOCS
                                                  188, 203)


DTX79                                          402, 403, PRIOR    Oct. 18, 2012, E-Mail &
                                               ORDERS (DOCS       Presentation
                                                  188, 203)


DTX80                                           402, 403, 801,    Description of Potemkin
                                                  F, PRIOR        Village
                                                ORDERS (DOCS
                                                  188, 203)


DTX81                                            402, 403, 604,   Dec. 5, 2012, E-Mails
                                                PRIOR ORDERS
                                                  (DOCS 188,
                                                      203)


DTX83                                            402, 403, 801,   Aug. 7, 2013, Presentation
                                                PRIOR ORDERS
                                                  (DOCS 188,
                                                      203)


DTX83-1                                        402, 403, PRIOR    May 4, 2014, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX83-2                                            402, 403,      Feb. 17 - 18, 2014, E-Mails
                                                INCOMPLETE,
                                                PRIOR ORDERS
                                                 (DOCS 188,
                                                    203)


DTX84                                          402, 403, PRIOR    NCPP Incident Report
                                               ORDERS (DOCS       Spreadsheet
                                                  188, 203)




                                         11
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 13 of 20 PageID 12025



DTX85                                           402, 403, H, F,   July 16, 2013, Presentation
                                                PRIOR ORDERS
                                                 (DOCS 188,
                                                     203)


DTX87                                          402, 403, PRIOR    July 15, 2013, Presentation
                                               ORDERS (DOCS
                                                  188, 203)


DTX87-1                                        402, 403, PRIOR    May 2014 Presentation
                                               ORDERS (DOCS
                                                  188, 203)


DTX87-6                                        402, 403, PRIOR    Sept. 27 - Oct. 2, 2012, E-
                                               ORDERS (DOCS       Mails
                                                  188, 203)


DTX87-8                                         402, 403, 801,    Aug. 27 - 28, 2013, E-Mails
                                                  F, PRIOR
                                                ORDERS (DOCS
                                                  188, 203)


DTX88                                                 A           Nov. 28, 2014 - Jan. 12, 2015,
                                                                  Product Requirement
                                                                  Specification for 5th
                                                                  Generation 500 MW Burner
                                                                  Development


DTX93                                          402, 403, PRIOR    Sept 12, 2011, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX96                                            402, 403, 604,   Nov. 27 - 28, 2012, E-Mails
                                                PRIOR ORDERS
                                                  (DOCS 188,
                                                      203)




                                         12
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 14 of 20 PageID 12026



 DTX99                                           604, 801, F,     Jan. 7, 2014, E-Mail
                                                PRIOR ORDERS
                                                 (DOCS 188,
                                                    203)


DTX100                                         402, 403, PRIOR    May 6 - 7, 2014, E-Mails
                                               ORDERS (DOCS
                                                  188, 203)


DTX100-1                                         402, 403, 604,   Nov. 30 - Dec. 5, 2014, E-
                                                PRIOR ORDERS      Mails
                                                  (DOCS 188,
                                                      203)


DTX101                                           402, 403, 604,   Nov. 9, 2010, E-Mails &
                                                PRIOR ORDERS      Meeting Minutes
                                                  (DOCS 188,
                                                      203)


DTX102                                         402, 403, PRIOR    June 3, 2014, Management
                                               ORDERS (DOCS       Summary
                                                  188, 203)


DTX103-1                                       402, 403, PRIOR    Feb. 9, 2011, Letter # PMT-
                                               ORDERS (DOCS       GSE-L-0786 & Attachments
                                                  188, 203)


DTX103-2                                       402, 403, PRIOR    Feb. 11, 2011, Letter # PMT-
                                               ORDERS (DOCS       GSE-L-0789
                                                  188, 203)


DTX103-3                                       402, 403, PRIOR    Feb. 14, 2011, Letter # PMT-
                                               ORDERS (DOCS       GSE-L-0795
                                                  188, 203)

DTX103-4                                         402, 403, 604,   Feb. 14, 2011, E-Mails &
                                                PRIOR ORDERS      Attachment
                                                  (DOCS 188,
                                                      203)


                                         13
  Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 15 of 20 PageID 12027



DTX103-5                                        402, 403, PRIOR   Feb. 14, 2011, Inspection
                                                ORDERS (DOCS      Report
                                                   188, 203)


DTX103-6                                        402, 403, PRIOR   Mar. 10, 2011, Letter # PMT-
                                                ORDERS (DOCS      GSE-L-0843
                                                   188, 203)


DTX103-8                                        402, 403, PRIOR   Mar. 15, 2011, Letter # PMT-
                                                ORDERS (DOCS      GSE-L-0851 & Presentations
                                                   188, 203)


DTX103-9                                        402, 403, PRIOR   Mar. 22, 2011, Letter # PMT-
                                                ORDERS (DOCS      GSE-L-0866
                                                   188, 203)


DTX103-10                                       402, 403, PRIOR   Mar. 23, 2011, Letter # PMT-
                                                ORDERS (DOCS      GSE-L-0867 & Attachments
                                                   188, 203)


DTX103-11                                       402, 403, PRIOR   July 1 - 7, 2011, Inspection
                                                ORDERS (DOCS      Report
                                                   188, 203)


DTX103-12                                       402, 403, PRIOR   Apr. 2, 2011, Letter # GSE-
                                                ORDERS (DOCS      PMT-L-0191
                                                   188, 203)


DTX103-15                                       402, 403, PRIOR   May 13, 2011, Letter # PMT-
                                                ORDERS (DOCS      GSE-L-0923
                                                   188, 203)


DTX103-18                                       402, 403, PRIOR   June 21, 2011, Technical
                                                ORDERS (DOCS      Change Request
                                                   188, 203)




                                          14
  Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 16 of 20 PageID 12028



DTX103-20                                         402, 403, 601,   June 29 - July 4, 2011, E-Mails
                                                 PRIOR ORDERS
                                                   (DOCS 188,
                                                       203)


DTX103-22                                        402, 403, 801,    Feb. 8, 2012, Letter # GSE-
                                                   F, PRIOR        PMT-L-0226
                                                 ORDERS (DOCS
                                                   188, 203)


DTX103-24                                       402, 403, PRIOR    Apr. 27, 2012, Letter # PMT-
                                                ORDERS (DOCS       GSE-L-1090
                                                   188, 203)


DTX103-26                                       402, 403, PRIOR    Nov. 2, 2012, Letter # PMT-
                                                ORDERS (DOCS       GSE-L-1142
                                                   188, 203)


DTX103-27                                       402, 403, PRIOR    Sept. 7 - 9, 2013, E-Mails
                                                ORDERS (DOCS
                                                   188, 203)


DTX103-28                                       402, 403, PRIOR    June 20, 2014, Spreadsheet
                                                ORDERS (DOCS
                                                   188, 203)


DTX103-29                                              A           July 9, 2014, Presentation


DTX103-30                                       402, 403, PRIOR    Jan. 17, 2014, Presentation
                                                ORDERS (DOCS
                                                   188, 203)


 DTX104                                                A           Oct. 6, 2009, Presentation


 DTX105                                             402, 403       Oct. 23, 2018, Notice of Rule
                                                                   30(b)(6) Deposition of Harry
                                                                   Morehead


                                          15
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 17 of 20 PageID 12029



DTX105-1                                           402, 403       Oct. 23, 2018, Notice of Rule
                                                                  30(b)(6) Deposition of Rolf
                                                                  Rüsseler


DTX106                                                A           June 6, 2007, Presentation


DTX107                                         402, 403, PRIOR    Monthly Executive Report,
                                               ORDERS (DOCS       Jan. 2010
                                                  188, 203)


DTX111                                         402, 403, PRIOR    Mar. 2, 2010, Letter # PMT-
                                               ORDERS (DOCS       GSE-L-0500 & Attachment
                                                  188, 203)


DTX112-1                                        402, 403, 801,    Jan. 28, 2011, Letter # GSE-
                                                  F, PRIOR        PMT-L-0164 & Attachment
                                                ORDERS (DOCS
                                                  188, 203)


DTX112-2                                        402, 403, 801,    Mar. 12, 2011, Letter # GSE-
                                                  F, PRIOR        PMT-L-0188
                                                ORDERS (DOCS
                                                  188, 203)


DTX113-1                                       402, 403, PRIOR    Mar. 28, 2011, Letter # PMT-
                                               ORDERS (DOCS       GSE-L-0876
                                                  188, 203)


DTX113-3                                         402, 403, 604,   Oct. 1, 2011, E-Mails
                                                PRIOR ORDERS
                                                  (DOCS 188,
                                                      203)


DTX114-1                                         402, 402, 604,   Sept. 11 - 12, 2011, E-Mails
                                                PRIOR ORDERS
                                                  (DOCS 188,
                                                      203)



                                         16
 Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 18 of 20 PageID 12030



DTX114-2                                       402, 403, PRIOR    Feb. 22, 2012, Letter # PMT-
                                               ORDERS (DOCS       GSE-L-1058 & Attachment
                                                  188, 203)


DTX114-3                                        PRIOR ORDERS      Oct. 2012 Presentation
                                                 (DOCS 188,
                                                    203)


DTX115-1                                         402, 403, 604,   Sept. 13 - 15, 2011, E-Mails
                                                PRIOR ORDERS
                                                  (DOCS 188,
                                                      203)


DTX115-2                                       402, 403, PRIOR    Apr. 2014, Presentation
                                               ORDERS (DOCS
                                                  188, 203)


DTX117                                         402, 403, PRIOR    Apr. 16, 2007, NCPP Design
                                               ORDERS (DOCS       Basis
                                                  188, 203)


DTX118                                          PRIOR ORDERS      Spreadsheet
                                                 (DOCS 188,
                                                    203)

DTX119                                         402, 403, PRIOR    Aug. 12, 2013 - Dec. 10, 2014,
                                               ORDERS (DOCS       E-Mails
                                                  188, 203)


DTX120                                            402, 403,       Apr. 23 - May 26, 2014, E-
                                                INCOMPLETE,       Mails
                                                PRIOR ORDERS
                                                 (DOCS 188,
                                                    203)


DTX121                                          402, 403, 801,    July 15, 2013 - Dec. 10, 2014,
                                                  F, PRIOR        Spreadsheet
                                                ORDERS (DOCS
                                                  188, 203)


                                         17
Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 19 of 20 PageID 12031



DTX122                                        402, 801, PRIOR   Jan. 2019 Document
                                              ORDERS (DOCS
                                                 188, 203)


DTX123                                         PRIOR ORDERS     Apr. 16, 2007, NCPP Process
                                                (DOCS 188,      Performance Guarantee
                                                   203)


DTX124                                           402, 403,      Oct. 2010 Brochure
                                                NFWP, NB,
                                               PRIOR ORDERS
                                                (DOCS 188,
                                                   203)


DTX126                                            402, 403      Jan. 29, 2019, Notice of Expert
                                                                Witness Deposition of Stephen
                                                                Jenkins


DTX134                                        402, 403, PRIOR   Jan. 13, 2014, Letter # PMT-
                                              ORDERS (DOCS      GSE-L-1178
                                                 188, 203)


DTX135                                         PRIOR ORDERS     Siemens SWOT Analysis
                                                (DOCS 188,
                                                   203)


DTX136                                        402, 403, PRIOR   Oct. 1-4, 2006, Presentation
                                              ORDERS (DOCS
                                                 188, 203)


DTX137                                        402, 403, PRIOR   Jan. 7, 2015, Presentation
                                              ORDERS (DOCS
                                                 188, 203)


DTX138                                         402, 403, 604,   Aug. 20, 2013, E-Mails
                                               801, F, PRIOR
                                               ORDERS (DOCS
                                                 188, 203)


                                        18
Case 6:17-cv-00171-PGB-LRH Document 243-1 Filed 02/26/20 Page 20 of 20 PageID 12032



DTX139                                        402, 403, PRIOR   Nov. 15-22, 2012, E-Mails &
                                              ORDERS (DOCS      Presentation
                                                 188, 203)


DTX186                                              A           Data of Subcontractors/
                                                                Suppliers for Secure Energy
                                                                Gasifier 1, Item No. R-23101


DTX187                                              A           Data of Subcontractors/
                                                                Suppliers for Secure Energy
                                                                Gasifier 2, Item No. R-23201


DTX188                                              A           Data of Subcontractors/
                                                                Suppliers for Secure Energy
                                                                Feeder Vessel, Item No. D-
                                                                22105


DTX189                                              A           Data of Subcontractors/
                                                                Suppliers for Secure Energy
                                                                Feeder Vessel, Item No. D-
                                                                22205


  4852-4420-9590, v. 1




                                        19
